Case 4:19-cv-00180-ALM-KPJ Document 179 Filed 11/21/19 Page 1 of 9 PageID #: 4030



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  Edward Butowsky,

        Plaintiff,

  v.                                                       Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


              CORRECTED MOTION TO COMPEL FEDERAL BUREAU OF
            INVESTIGATION TO COMPLY WITH SUBPOENA DUCES TECUM

            NOW COMES Edward Butowsky, the Plaintiff, moving the Court to compel the

  Federal Bureau of Investigation to comply with a subpoena duces tecum1:

                                         Factual Background

            On July 3, 2019, the Plaintiff served a subpoena duces tecum on the FBI that

  commanded production of information related to Seth Rich and Aaron Rich:

       1. Produce all data downloaded from all electronic devices that belonged to Seth
          Conrad Rich (born on or about January 3, 1989) as well as all data, documents,
          records or communications indicating how the devices were obtained and who was
          responsible for downloading the information.

       2. Produce all data, documents, communications, records or other evidence indicating
          whether Seth Conrad Rich (hereinafter “Seth Rich”), his brother Aaron Rich, or
          any other person or persons were involved in transferring data from the
          Democratic National Committee to Wikileaks, either directly or through
          intermediaries.

       3.   Produce all documents, communications, records or other evidence reflecting

  1 This motion was originally filed on October 10, 2019 as Docket No. 160, but a deficiency notice was
    issued on November 20, 2019. The FBI responded in opposition to this motion (Doc. No. 168) on
    October 24, 2019, and the Plaintiff replied (Doc. No. 171) on October 28, 2019.

                                                   -1-
Case 4:19-cv-00180-ALM-KPJ Document 179 Filed 11/21/19 Page 2 of 9 PageID #: 4031



        orders or directions (whether formal or informal) for the handling of any evidence
        pertaining to Seth Rich's or Aaron Rich's involvement in transferring data from the
        Democratic National Committee to Wikileaks.

     4. Produce all documents, records, or communications exchanged with any other
        government agencies (or representatives of such agencies) since July 10, 2016
        regarding (1) Seth Rich's murder or (2) Seth Rich's or Aaron Rich's involvement in
        transferring data from the Democratic National Committee to Wikileaks.

     5. Produce all recordings, transcripts, or notes (e.g., FD-302 forms) reflecting any
        interviews of Aaron Rich or any other witness regarding (1) the death of Seth Rich
        or (2) the transfer of data from the Democratic National Committee to Wikileaks.

     6. In an August 13, 2018 letter from Assistant U.S. Attorney Kathleen Mahoney
        (EDNY) to Ty Clevenger pertaining to Ty Clevenger v. U.S. Department of
        Justice, et al., Case No. 18-CV-01568 (EDNY), Ms. Mahoney wrote that she had
        conferred with the FBI (her client) regarding whether it assisted the Seth Rich
        investigation:
               I subsequently ascertained from the FBI that as part of the search that it
               conducted in response to your FOIA request, the Washington, D.C. Field
               Office was contacted. They responded that they did not open a case or
               assist in the investigation and have no records.
        In an August 22, 2018 letter from Assistant U.S. Attorney Kathleen Mahoney
        (EDNY) to Magistrate Judge Lois Bloom in the same case, Ms. Mahoney wrote as
        follows:
               Plaintiff then inquired by email on August 16, whether the FBI had
               searched for records with the Computer Analysis and Response Team
               (“CART”). On August 20, the undersigned responded by email that the FBI
               had advised that it did not reach out to CART because the FBI had not
               assisted in the investigation (the D.C. police declined the FBI’s assistance)
               but that the searches that the FBI did conduct would have located any
               CART records.
        Produce all records, documents, data, or communications (e.g., text messages or
        telephone records) identifying the person or persons who offered FBI assistance
        and the person or persons who declined it on behalf of the D.C. police. Also
        produce the full contents of any such communications wherein the offer of
        assistance was made or rejected.

     7. Produce all data, documents, records or communications obtained by the FBI's
        Computer Analysis and Response Team (“CART”) regarding Seth Rich and/or
        Aaron Rich.

     8. Produce all data, documents or records (including texts or emails) that reflect any


                                            -2-
Case 4:19-cv-00180-ALM-KPJ Document 179 Filed 11/21/19 Page 3 of 9 PageID #: 4032



          meetings or communications from July 10, 2016 until July 10, 2017 between
          former FBI Deputy Director Andrew McCabe and any and all of the following: (1)
          Seymour Myron "Sy" Hersh (born on or about April 8, 1937); (2) Washington,
          D.C. Mayor Muriel Bowser; and/or (3) former Democratic National Committee
          Interim Chairwoman Donna Brazile.

  See SUBPOENA DUCES TECUM (Exhibit 1).2 The Plaintiff simultaneously sent a letter to the

  U.S. Attorney for the Eastern District of Texas, pursuant to U.S. ex rel. Touhy v. Ragen,

  340 U.S. 462, 71 S. Ct. 416, 95 L. Ed. 417 (1951) and 28 C.F.R. §16.22(d), requesting

  production of the information. See July 3, 2019 Letter from Ty Clevenger to U.S.

  Attorney Joseph D. Brown (Exhibit 2). On July 23, 2019, Asst. U.S. Attorney Joshua M.

  Russ indicated that the Plaintiff's Tuohy letter was inadequate, see July 23, 2019 Letter

  from Joshua M. Russ to Ty Clevenger (Exhibit 3), so the Plaintiff sent another Tuohy

  letter on July 26, 2019. See July 26, 2019 Letter from Ty Clevenger to Joshua M. Russ

  (Exhibit 4). In a letter dated August 8, 2019, Mr. Russ responded that the FBI would not

  comply with the subpoena duces tecum. See August 8, 2019 Letter from Joshua M. Russ

  to Ty Clevenger (Exhibit 5).

                                               Argument

   1. The FBI clearly has records pertaining to Seth Rich, and it has withheld those
      records in bad faith.

          In first attempting to justify non-compliance with the subpoena duces tecum, Mr.

  Russ cited the existence of a Freedom of Information Act (“FOIA”) case pending in

  Brooklyn, New York, namely Ty Clevenger v. U.S. Dept. of Justice, et al., Case No. 1:18-


  2    As witnessed by his electronic signature below, Ty Clevenger declares under penalty of
      perjury under the laws of the United States (1) that the exhibits attached to this motion are
      true and correct copies of the documents that he represents them to be, and (2) his factual
      statements (including the transcript excerpt below) are true and correct.

                                                   -3-
Case 4:19-cv-00180-ALM-KPJ Document 179 Filed 11/21/19 Page 4 of 9 PageID #: 4033



  cv-1568-LB (E.D.N.Y.). In particular, Mr. Russ directed the Plaintiff's attention to the

  declaration of David M. Hardy, an official who oversees FOIA compliance for the FBI,

  and Mr. Russ suggested Mr. Hardy's testimony proved that the FBI had no records

  regarding Mr. Rich. As it turns out, Mr. Russ made a serious tactical mistake by relying

  on Mr. Hardy's testimony.

         After Mr. Russ sent his August 8, 2019 letter, the undersigned obtained clear

  evidence that Mr. Hardy and the FBI acted in bad faith in the FOIA litigation, namely by

  refusing to search for information about Seth Rich in the two places where such

  information most likely would be found: the Washington Field Office (“WFO”) and

  CART. According to Mr. Hardy, it was unnecessary to search for records in CART

  because any responsive records would have been identified using the FBI's Central

  Records System (“CRS”). See October 3, 2018 Declaration of David M. Hardy

  (hereinafter “Hardy Declaration”) 9, n.6 (attached to as an internal exhibit to Exhibit 5).

  Ten months later, a former federal prosecutor blew a hole in Mr. Hardy's story.

         In August of 2019, Michael Isikoff of Yahoo!News published the fifth episode of

  “Conspiracyland,” a podcast series about the murder of Seth Rich, and in that episode he

  interviewed former Asst. U.S. Attorney Deborah Sines. The U.S. Attorney's Office for

  the District of Columbia had assigned Ms. Hines to investigate the murder of Mr. Rich,

  and a full copy of the interview can be found at https://tunein.com/podcasts/News--

  Politics-Podcasts/Conspiracyland-p1231856/?topicId=132591823. In Episode 5, Mr.

  Isikoff discussed a Fox News report that the FBI had copies of communications between

  Seth Rich and Wikileaks:


                                             -4-
Case 4:19-cv-00180-ALM-KPJ Document 179 Filed 11/21/19 Page 5 of 9 PageID #: 4034



          Isikoff: “As soon as she heard the [Fox News] story, Sines reached out to the FBI.”

          Sines: “Of course I did. Of course I did.”

          Isikoff: “And what did they tell you?”

          Sines: “No.”

          Isikoff: “No.”

          Sines: “No. No connection between Seth and Wikileaks. And there was no
          evidence on his work computer of him downloading and disseminating things
          from the DNC.”

          Isikoff: “As it turned out, there was one sliver of truth in the Fox story. The FBI
          had been examining Seth's computer, not for any ties to the DNC emails or
          Wikileaks, but because they saw unusual activity by a foreign hacker after his
          death.”

          Sines: “There were allegations that someone, maybe more than one person, was
          trying to invade Seth's Gmail account and set up a separate account after Seth was
          murdered, and the FBI was looking into that. I presumed they were trying to
          create a fake Gmail account or get into Seth's Gmail account so they could dump
          false information in there.”

          Isikoff: “So just to be clear, the FBI had only investigated an attempt to hack into
          Seth Rich's email when they saw activity after he died. When we contacted the
          Bureau's Washington Field Office, a spokesperson said it had never opened an
          investigation into the DNC staffer's death, pointing out that the FBI had no
          jurisdiction over local crimes. Andrew McCabe, the Bureau's acting director at
          the time, told us something else. He had personally reached out to his agents
          when he heard the Seth Rich conspiracy stories and was informed there was
          nothing to them. There was no 'there' there, McCabe said he was told.” (emphasis
          added).

  Transcript of Excerpt, Conspiracyland, Episode 5 (emphasis added).3 In other words, Mr.

  Hardy's claim that the FBI had no records about Seth Rich was false. And the fact that the

  FBI refused to search in CART, the place where responsive records most likely would be


  3   The undersigned personally transcribed the foregoing excerpt, which begins at
      approximately the 13:24 mark and ends at approximately the 15:54 mark.

                                               -5-
Case 4:19-cv-00180-ALM-KPJ Document 179 Filed 11/21/19 Page 6 of 9 PageID #: 4035



  found, is strong evidence of bad faith. Similarly, the FBI's refusal to search the WFO was

  evidence of bad faith, particularly in light of discussions among Mr. McCabe, local

  police, and the WFO regarding Mr. Rich's murder. Even after admitting that such

  discussions took place, see, e.g., Hardy Declaration 9, ¶¶22-23 and Transcript Excerpt

  (above), the FBI refused to search the WFO for records.

         In his motion before the Brooklyn court, the undersigned noted that the FBI has a

  history of hiding records in order to protect powerful people – and itself – from

  embarrassment. See PLAINTIFF'S RESPONSE         IN   OPPOSITION   TO   DEFENDANTS' MOTION   FOR


  SUMMARY JUDGMENT     AND   PLAINTIFF'S MOTION   TO   ENJOIN COMPLIANCE     OR   PERMIT DISCOVERY

  (hereinafter “PLAINTIFF'S RESPONSE”)(Doc. No. 32), Case No. 1:18-cv-1568-LB (E.D.N.Y.)

  (Exhibit 6). Mr. Hardy in particular has a history of hiding the ball, see Jett v. Federal

  Bureau of Investigation, 139 F. Supp. 3d 352, 367–68 (D.D.C. 2015), and that certainly

  seems to be the case here.

  2. The records sought by the Plaintiff are directly relevant to his claims.

         After first pretending that no records exist, Mr. Russ next pretended that he did not

  understand how such records would be relevant to the Plaintiff's claims. Frankly, Mr.

  Russ's letter is disingenuous in that regard. The most fundamental fact dispute in this case

  is whether Seth Rich transferred emails from the Democratic National Committee to

  Wikileaks. See, e.g., SECOND AMENDED COMPLAINT (“SAC”) 12, ¶42.

         Shortly after the murder, the interim DNC chair at the time, Donna Brazile,
         reached out to [FBI Deputy Director Andrew] McCabe and Washington, D.C.
         Mayor Muriel Bowser for help in dealing with the political consequences of the
         murder. Ms. Brazile knew suspicions would soon arise, fairly or unfairly, that the
         murder was connected to the email leaks. D.C. police allowed the FBI to unlock
         Seth Rich's electronic devices, and the FBI obtained data showing that Mr. Rich

                                              -6-
Case 4:19-cv-00180-ALM-KPJ Document 179 Filed 11/21/19 Page 7 of 9 PageID #: 4036



          had indeed provided the DNC emails to Wikileaks. At Mr. McCabe's direction,
          however, that information was kept secret with orders that it not be produced in
          response to any Freedom of Information Act request. For her part, Ms. Bowser
          directed D.C. police not to pursue any investigative avenues that might connect the
          murder to the email leaks. At her direction, local police blamed the murder on a
          “botched robbery” even though Mr. Rich's watch, wallet, and other belongings
          were not removed from his body.

  Id. at ¶43.4 As the Court well knows, each side has accused the other of lying about

  whether Mr. Rich was involved in the email leaks. If the FBI has records proving that he

  did or did not transfer the emails, that revelation alone could resolve this litigation faster

  than any other development. In fact, it could resolve several other cases almost

  immediately.

  3. The Privacy Act is not applicable.

          In his last point, Mr. Russ argues that the information sought by the subpoena

  duces tecum would be protected by the Privacy Act. Seth Rich is dead, however, and the

  Privacy Act does not apply to the dead. See Crumpton v. United States, 843 F. Supp. 751,

  756 (D.D.C. 1994), aff'd sub nom. Crumpton v. Stone, 59 F.3d 1400 (D.C. Cir. 1995). If

  any records covered by the subpoena duces tecum pertain to the living, the Court would,

  of course, be able to review those records in camera to determine whether release is

  warranted.




  4   This excerpt also explains why the subpeoana duces tecum demands information about
      meetings among Mr. McCabe, Ms. Brazile, and Mayor Bowser. Likewise, Paragraph 57 of the
      SAC explains why the Plaintiff seeks information about meetings bewteen Mr. McCabe and
      Seymour Hersh.

                                               -7-
Case 4:19-cv-00180-ALM-KPJ Document 179 Filed 11/21/19 Page 8 of 9 PageID #: 4037



                                         Conclusion

        The FBI clearly has responsive records, and its objections to the subpoena duces

  tecum are without merit. The Court should, therefore, order the FBI to comply with the

  subpoena duces tecum.

                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Attorney for Plaintiff Edward Butowsky




                           CERTIFICATE OF CONFERENCE

         I certify that I conferred with counsel for all of the Defendants via email and/or
  telephone regarding the foregoing motion as required by Local Rule CV-7(h), and they
  indicated that none of the Defendants are opposed to the motion. Asst. U.S. Attorney
  Robert Wells subsequently told me via telephone call on or about October 23, 2019 that
  the Federal Bureau of Investigation would oppose the motion because it believed it was
  not subject to a subpoena under Fed. R. Civ. P. 45. Mr. Wells and the undersigned could
  not reach agreement on that issue.

                                           /s/ Ty Clevenger
                                           Ty Clevenger




                                             -8-
Case 4:19-cv-00180-ALM-KPJ Document 179 Filed 11/21/19 Page 9 of 9 PageID #: 4038



                              CERTIFICATE OF SERVICE

        I certify that a copy of this document was filed electronically with the Court's ECF
  system on November 21, 2019, which should result in automatic notification to all
  counsel of record.

                                           /s/ Ty Clevenger
                                           Ty Clevenger




                                             -9-
